DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to the reply filed 16 March 2022.
Claims 1 and 10 were amended 16 March 2022. 
Claims 1-13 and 15-21 are currently pending and have been examined. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2, 4-7, 10-13, 15-16, and 18-20 are rejected under 35 U.S.C.103 as being unpatentable over Bowman (US 8,888,697 B2) in view of Syeda-Mahmood (US 9,734,297 B2). 

CLAIM 1–
Bowman teaches the method having the limitations of: 
A computer-implemented method to extracting medical entities from an input statement, the method comprising (As part of generating a translated symptom list, the health condition query system also optionally collects additional personal health information from the user (step 135). In some implementations, the system imports the personal health information from another resource, such as the user's stored profile or health record information that is stored in a computer-accessible manner ( e.g., electronic health records stored at a physician site, electronic health records stored at an insurance site, and hospital admission records). Alternatively, the system presents input screens that solicit the desired information from the user. (col 4 lines 56-66); wherein the medical entity is being viewed as a symptom)
for each segment from a set of one or more segments from an input statement of free-form natural language text (Bowman teaches that the language text is inputted as a set (col 6 lines 41-51)) and Figure 15 shows that this text is in natural language text) in which (As part of generating a translated symptom list, the health condition query system also optionally collects additional personal health information from the user (step 135). In some implementations, the system imports the personal health information from another resource, such as the user's stored profile or health record information that is stored in a computer-accessible manner ( e.g., electronic health records stored at a physician site, electronic health records stored at an insurance site, and hospital admission records). Alternatively, the system presents input screens that solicit the desired information from the user. The personal health information includes further information about the user's state of health. (col 4 lines 56-67)) and (Figure 18) wherein input statement as defined in the specification covers one or more phrases (para [0023]) and the phrase “sore throat” that is inputted by the user is a phrase a segment corresponds to a temporal expression or cue in the input statement (The concept-specific identifiers also allow the symptom thesaurus to manage synonyms for medical symptoms. Often, many different terms are used by laypeople to describe the same medical symptom. For example, diabetes is sometimes referred to as saccharine diabetes, sugar disease, sugar sick­ness, or low blood sugar. In some cases, synonyms are regional in nature ( e.g., regional colloquialisms), while some 45 synonyms reflect different vernacular or consumer terms. For example, swelling of the feet is referred to as "dropsy" in some areas and back pain is sometimes referred to as lumbago. Associating the same concept-specific identifier to each of these synonymous terms provides for correlation to the proper term for the symptom in professional language. Thus, the algorithm generates a thesaurus, or library, of medical symptoms associated with concept-specific identifiers. The thesaurus may to be used by a health condition query system ( e.g., steps 115 or 125 of system 100), either by selecting a symptom in non-professional language or by selecting a symptom in professional language. (col 14 lines 38-57) and (In some implementations, after translating the list of pos­sible conditions, the health condition query system assigns a weight coefficient to each possible state of health (step 180)…using information collected during the generation of the symptom list and employing sets of rules stored in a database associated with the health condition query system. The rules take into account one or more criteria for assigning weight coefficients. One criterion is clustering or pattern recognition of symptoms to possible conditions. For example, if a possible condition is associated with five symptoms, the system assigns a higher weight coefficient when the symptom list includes four of the symptoms, compared to when it has just one of the symptoms (col 6 lines 52-67)) and (The personal health information includes information that affects or has affected the health of the user or that is part of the user's health history. Exemplary personal health information includes, without limitation, allergies, medical test information ( e.g., blood tests, genetic tests and radiology consult reports), medications, health risks, vaccinations, surgeries or procedures, known medical diagnoses, family history, past symptom information, and past medical condition information generated from a health condition query system (col 5 lines 1-9)); wherein the segment is being determined by the frequency of the symptoms (temporally) to indicate a ranking based on a rule of the system evidenced in Bowman) and wherein input statement as defined in the specification covers one or more phrases (para [0023]) and the phrase “sore throat” that is inputted by the user is a phrase
parsing the segment using a rule-based model (using information collected during the generation of the symptom list and employing sets of rules stored in a database associated with the health condition query system. The rules take into account one or more criteria for assigning weight coefficients. One criterion is clustering or pattern recognition of symptoms to possible conditions. For example, if a possible condition is associated with five symptoms, the system assigns a higher weight coefficient when the symptom list includes four of the symptoms, compared to when it has just one of the symptoms (col 6 lines 57-67)); wherein the rules parse the phrases (symptoms that are inputted by the user)
 and at least one entry of a medical entity dictionary comprising a set of medical-related terms or phrases to extract (the system of Bowman outputs different symptom texts based on the queried text (i.e., extracts the symptoms into a list) (col 9 lines 33-41)) a first set of parsed medical entities in the segment (The association of concept-specific identifiers with health symptom information is shown in steps 115 and 125. A symptom thesaurus algorithm associates concept-specific identifiers with symptoms, such that each symptom expressed in non-professional language is uniquely associated with an identifier (step 115). Similarly, concept-specific identifiers are associated with health symptom information expressed in professional language (step 125). (col 4 lines 8-15)) and (The system receives medical information from users and then translates it from non-professional to professional language (steps 840a, 840b, and 840c). The translation engine makes use of concept­specific identifiers associated with medical information in either language type, similar to the translation engines described above (FIGS. 2 and 3). (col 15 lines 50-56)
and extracts (the system of Bowman outputs different symptom texts based on the queried text (i.e., extracts the symptoms into a list) (col 9 lines 33-41)) a second set of parsed medical entities (A second criterion for assigning weight coefficients is the specificity of a symptom or group of symptoms for a condition. Specificity is based on population statistics of conditions and correlates with the frequency of people having a particular symptom. For example, for a particular condition, if a high percentage of people who are ultimately diagnosed with the condition typically present with a specific symptom, the symptom is considered highly specific for the condition. Accordingly, where these symptoms are present, the system assigns a higher weight coefficient to these conditions (col 7 lines 1-10))
and outputting a final set of parsed medical entities based on the first set of parsed medical entities and the second set of parsed medical entities (For example, in one implementation, the system looks for clusters of symptoms, giving conditions that have more symptoms present a higher coefficient. Next, the system examines the symptom list for exclusion symptoms, to determine if any conditions can be removed from the possible condition list ( or its weight coefficient reduced) due to the presence of an exclusion symptom (col 7 lines 63-67 & col 8 lines 1-2) and (In some implementations, the system assigns a weight coefficient ( step 280), and generates an ordered list of possible medical 25 conditions (step 290). Lastly, the system outputs the generated possible medical diagnostic information (step 295) (col 9 lines 23-27))
Bowman does teach parsing the segment through multiple rules relating to weights and coefficients to obtain a final set of parsed entities from multiple parsed entities, however Syeda-Mahmood teaches:
parsing the segment using a trained statistical-based  (The training engine 110 may extract the terms from the phrases/words in the training corpus 114 that correspond to the dictionary 200. In some embodiments, the training engine 110 then learns variants of each term by determining word roots for the terms and finding other words either in the training corpus 114 or a general dictionary 200 for words that share the word roots. In other embodiments, the training engine 110 may learn the term variants by determining synonyms of the terms. Other methods may be used to learn the term variants (col 6 lines 8-17)) parsing model that receives as an input the segment (In one embodiment, the matching engine 112 includes a 15 term detector 308. The term detector may include a phrase finder 310 configured to parse phrases in a text input from a set of electronic documents 202 to be matched to the terms and term variants 116 in the curated term dictionary 306. …The phrase finder 310 may receive search parameters that determine how to parse the text input and other aspects of the matching engine 112. In some embodiments, the term detector 310 may include an input to indicate the type of dictionary 306 25 that is being used to match against the text input. This may be especially useful in embodiments in which the term detector 308 may be used for multiple applications that use separate specialized or curated dictionaries 306. (col 7 lines 15-29))
the statistical-based parsing model is trained with a training data set for supervised learning, the training data set comprising statements with medical entities in the statements being labeled as such (In one embodiment, the training engine 110 is configured to learn modifiers 120 for the terms and term variants 116, including adjectives that describe a severity, amount, size, etc. of the terms and term variants 116 (such as "moderate," or "extreme") and other modifiers 120. In some embodiments, the training engine 110 may learn the modifiers 120 automatically via the training corpus 114. In other embodiments, the training engine 110 may learn the modifiers 120 via a manual input. The training engine 110 may also learn negative indicators 122 included in the training corpus 114 in relation to the terms and term variants 116. Negative indicators 122 may include words or phrases of negation used within a predetermined proximity of the terms or term variants 116 to indicate an absence of a condition related to the terms or term variants 116. For example, if a phrase that includes the terms or term variants 116 otherwise indicates a presence of a certain medical or other condition, a negative indicator 122 in the phrase indicates that the condition is absent (col 4 lines 39-57))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Syeda-Mahmood with the teachings of Bowman. Bowman teaches parsing medical segments of a phrase through multiple rule-based parsing methods such as clustering and eliminating possible symptoms for a final diagnosis output of parsed symptoms. Syeda-Mahmood teaches segmenting an input statement using a trained network that takes term proximities (statistical) to determine relations between terms in order to diagnose. The sole difference between Bowman and Syeda-Mahmood is that Bowman does not teach a training engine to parse through the segments. Syeda-Mahmood shows that a statistical training engine to parse through the segments was known in the prior art at the time of the invention. It would have been obvious to combine these two concepts because doing so would allow for more accurate data by using a training set so that the system may learn. Thus, the simple substitution of one known element for another produces a predictable result and renders the claim obvious. 

CLAIM 2–
Bowman in view of Syed-Mahmood teaches the method of claim 1 described above. Regarding claim 2, Syed-Mahmood further teaches: 
The computer-implemented method of claim 1 wherein the final set of parsed medical entities is a combination of the first set of parsed medical entities and the second set of parsed medical entities (In one embodiment, the phrase matching system 100 performs 435 a negation test on the initial match results 124 using the negative indicators 122 learned from the training corpus 114. In one embodiment, the phrase matching system 100 also performs 440 a positive terms test using the terms and term variants 116 on the initial match results 124 (col 8 lines 11-19) and Figure 4

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Syeda-Mahmood with the teachings of Bowman. Bowman teaches parsing medical segments of a phrase through multiple rule-based parsing methods such as clustering and eliminating possible symptoms for a final diagnosis output of parsed symptoms. Syeda-Mahmood teaches segmenting an input statement using a trained network that takes term proximities (statistical) to determine relations between terms in order to diagnose. The sole difference between Bowman and Syeda-Mahmood is that Bowman does not teach a training engine to parse through the segments. Syeda-Mahmood shows that a statistical training engine to parse through the segments was known in the prior art at the time of the invention. It would have been obvious to combine these two concepts because doing so would allow for more accurate data by using a training set so that the system may learn. Thus, the simple substitution of one known element for another produces a predictable result and renders the claim obvious. 

CLAIM 4–
Bowman in view of Syeda-Mahmood teaches the method of claim 1 described above. Regarding claim 4, Bowman further teaches:
The computer-implemented method of claim 1 wherein the rule-based model uses the medical entity dictionary for keyword matching to extract (the system of Bowman outputs different symptom texts based on the queried text (i.e., extracts the symptoms into a list) (col 9 lines 33-41)) medical entities in the segment (FIG. 4 is a flow diagram of algorithm for creating a symptom thesaurus, 400. The algorithm 400 first develops a universal list of health symptom information (step 410). The algorithm develops the universal list in terminology selected from a professional language. Next, the algorithm optionally correlates body regions to the health symptom information (step 420). For example, nausea and indigestion are correlated with the abdominal region, while itchy eyes and runny nose are correlated with the head or facial region. The algorithm then associates each instance of medical symptom information with a concept-specific identifier (step 430). Finally, the algorithm translates the medical symptoms into terms selected from non-professional language by mapping the concept-specific identifiers to symptoms in non-professional language (step 430). For example, nausea and indigestion are translated to "dyspepsia", while itchy eyes and runny nose are translated to "rhinorrhea". (col 14 lines 21-37))

CLAIM 5–
Bowman in view of Syeda-Mahmood teaches the method of claim 4 described above. Regarding claim 5, Bowman further teaches:
The computer-implemented method of claim 4 wherein the medical entity dictionary is an enriched medical entity dictionary obtained by performing the steps comprising (FIG. 4 is a flow diagram of algorithm for creating a symptom thesaurus, 400. (col 14 lines 21-22))
generating a set of candidate composite medical entities by combining each term or phrase from a set of terms or phrases from an initial medical entity dictionary with each modifier from a set of modifiers (The concept-specific identifiers also allow the symptom thesaurus to manage synonyms for medical symptoms. Often, many different terms are used by laypeople to describe the same medical symptom. For example, diabetes is sometimes referred to as saccharine diabetes, sugar disease, sugar sick­ness, or low blood sugar. In some cases, synonyms are regional in nature ( e.g., regional colloquialisms), while some 45 synonyms reflect different vernacular or consumer terms. For example, swelling of the feet is referred to as "dropsy" in some areas and back pain is sometimes referred to as lumbago. Associating the same concept-specific identifier to each of these synonymous terms provides for correlation to the proper term for the symptom in professional language. Thus, the algorithm generates a thesaurus, or library, of medical symptoms associated with concept-specific identifiers. (col 14 lines 38-52))
using medical data to determine an occurrence frequency (Specificity is based on population statistics of conditions and correlates with the frequency of people having a particular symptom. For example, for a particular condition, if a high percentage of people who are ultimately diagnosed with the condition typically present with a specific symptom, the symptom is considered highly specific for the condition.(col 7 lines 3-8)) for each candidate composite medical entity in the set of candidate composite medical entities (FIG. 7 is a flow diagram of a condition tracking system (700) that analyzes medical information collected from users of the health condition query systems (e.g., 100 or 200) described above. The system pools the information from users and collectively analyzes it to determine population­wide trends. By linking the user-supplied information to a geographic locator, the system can to provide information about the local prevalence and geographic distribution of user-reported systems and related conditions. (col 14 lines 57-65))
and adding to the medical entity dictionary each candidate composite medical entity with an occurrence frequency that exceeds a threshold value (Fig. 4) and (In situations where a symptom is pathoneumonic for a possible condition (i.e., the symptom is 100% correlated with the condition), it may be categorized as a key or critical symptom. For example, a Fifth's disease rash (a red rash on the cheek) is pathoneumonic, as is a Lyme's disease rash (a bull's eye-shaped rash). Similarly, if a user indicates that his leg is shortened and also rotates, these symptoms are pathoneumonic for fracture. When such symptoms are present, the system maximizes the weight coefficient maximized and, may, in some implementations, eliminate other, less specific, possible conditions from the list. (col 7 lines 41-51))

CLAIM 6–
Bowman in view of Syeda-Mahmood teaches the method of claim 5 described above. Regarding claim 6, Bowman further teaches:
The computer-implemented method of claim 5 wherein the training data set is formed using at least one entry of the enriched medical entity dictionary (The association of concept-specific identifiers with health symptom information is shown in steps 115 and 125. A symptom thesaurus algorithm associates concept-specific identifiers with symptoms, such that each symptom expressed in non-professional language is uniquely associated with an identifier (step 115). Similarly, concept-specific identifiers are associated with health symptom information expressed in professional language (step 125). The thesaurus is stored on a computer-readable medium and provides the concept-specific identifiers based upon the symptom or condition terms. The thesaurus incorporates terminology from many health-related vocabularies, including the Systematized Nomenclature of Medicine (SNOMED) promulgated by the College of American Pathologists; the International Classification of Diseases: 9th revision, Clinical Modification (ICD9), promulgated by the Health Care Financing Administration (col 4 lines 9-24))
CLAIM 7–
Bowman in view of Syeda-Mahmood teaches the method of claim 1 described above. Regarding claim 7, Bowman further teaches:
The computer-implemented method of claim 1 further comprising: for each medical entity within the final set of parsed medical entities (The relationships between each concept specific identifier and the corresponding symptom, condition or health information are stored in a data structure that is in turn stored in local or remote memory or storage and includes a concept-specific identifier (e.g., alphanumeric) and one or more associated symptom or condition terms ( or heath information terms). The relationship information stored in the data structure provides uniform identification of symptom or condition concepts despite a variety of lay medical terms and professional medical terms being in use... To improve search of and access to medical information relating to symptoms and conditions, in one implementation, the concepts (i.e., symptoms, conditions, and other health information) are organized based on their taxonomic and/or semantic relationships (col 14 lines 2-18)), determining whether the medical entity is modified by a descriptive modifier (Once saved, the generator optionally delivers medical text information to users on an automated basis, using the saved symptom list information. For example, the output generator matches attributes ( e.g., health-related conditions) associated with the user with metadata ( e.g., concept-specific identifiers) associated with medical text information loaded onto the server…A health condition query system can also access the information stored in the user profile to generate additional possible condition lists, for example by combining the stored information with new symptom information (col 9 lines 54-67); wherein the concept-specific identifiers include adjectives that are for professional language and layperson language)
and responsive to a descriptive modifier existing, mapping the descriptive modifier to one or more levels (The relationships between each concept specific identifier and the corresponding symptom, condition or health information are stored in a data structure that is in turn stored in local or remote memory or storage and includes a concept-specific identifier (e.g., alphanumeric) and one or more associated symptom or condition terms ( or heath information terms). The relationship information stored in the data structure provides uniform identification of symptom or condition concepts despite a variety of lay medical terms and professional medical terms being in use... To improve search of and access to medical information relating to symptoms and conditions, in one implementation, the concepts (i.e., symptoms, conditions, and other health information) are organized based on their taxonomic and/or semantic relationships (col 14 lines 2-18))

CLAIM 10–
Bowman teaches the method having the limitations of: 
A method for creating a system to extract one or more medical entities from an input statement, the method comprising: receiving a medical entity dictionary (Thus, the algorithm generates a thesaurus, or library, of medical symptoms associated with concept-specific identifiers. The thesaurus may to be used by a health condition query system ( e.g., steps 115 or 125 of system 100), either by selecting a symptom in non-professional language or by selecting a symptom in professional language. FIG. 7 is a flow diagram of a condition tracking system (700) that analyzes medical information collected from users of the health condition query systems (e.g., 100 or 200) described above. The system pools the information from users and collectively analyzes it to determine populationwide trends (col 14 lines 50-62)) comprising a set of medical-related terms or phrases and medical forum data (In addition to additional personal health information, in some implementations, the system collects health-related information from external sources, such as information from public health organizations, such as the Centers for Disease Control (CDC). One nonlimiting example of such information includes CDC reports providing information about health conditions occurring in particular areas. If this information correlates with the geographic information provided by the user, it is included in the information used to generate the list of possible medical conditions (col 5 lines 19-28))
forming a set of samples for a training data set using at least one entry of the medical forum data and at least one entry of the medical entity dictionary that comprises, for each sample, a medical statement from the medical forum data and one or more corresponding medical entities in the medical statement (The association of concept-specific identifiers with health symptom information is shown in steps 115 and 125. A symptom thesaurus algorithm associates concept-specific identifiers with symptoms, such that each symptom expressed in non-professional language is uniquely associated with an identifier (step 115). Similarly, concept-specific identifiers are associated with health symptom information expressed in professional language (step 125). The thesaurus is stored on a computer-readable medium and provides the concept-specific identifiers based upon the symptom or condition terms. The thesaurus incorporates terminology from many health-related vocabularies, including the Systematized Nomenclature of Medicine (SNOMED) promulgated by the College of American Pathologists; the International Classification of Diseases: 9th revision, Clinical Modification (ICD9), promulgated by the Health Care Financing Administration (col 4 lines 9-24))
using one or more terms and phrases in the medical entity dictionary to form a rule-based model to extract (the system of Bowman outputs different symptom texts based on the queried text (i.e., extracts the symptoms into a list) (col 9 lines 33-41)) medical entities in the input statement text (FIG. 4 is a flow diagram of algorithm for creating a symptom thesaurus, 400. The algorithm 400 first develops a universal list of health symptom information (step 410). The algorithm develops the universal list in terminology selected from a professional language. Next, the algorithm optionally correlates body regions to the health symptom information (step 420). For example, nausea and indigestion are correlated with the abdominal region, while itchy eyes and runny nose are correlated with the head or facial region. The algorithm then associates each instance of medical symptom information with a concept-specific identifier (step 430). Finally, the algorithm translates the medical symptoms into terms selected from non-professional language by mapping the concept-specific identifiers to symptoms in non-professional language (step 430). For example, nausea and indigestion are translated to "dyspepsia", while itchy eyes and runny nose are translated to "rhinorrhea". (col 14 lines 21-37))of free-form natural language  (Bowman teaches that the language text is inputted as a set (col 6 lines 41-51)) and Figure 15 shows that this text is in natural language text)
wherein the input statement comprises one or more segments (As part of generating a translated symptom list, the health condition query system also optionally collects additional personal health information from the user (step 135). In some implementations, the system imports the personal health information from another resource, such as the user's stored profile or health record information that is stored in a computer-accessible manner ( e.g., electronic health records stored at a physician site, electronic health records stored at an insurance site, and hospital admission records). Alternatively, the system presents input screens that solicit the desired information from the user. The personal health information includes further information about the user's state of health. (col 4 lines 56-67)) and (Figure 18) wherein input statement as defined in the specification covers one or more phrases (para [0023]) and the phrase “sore throat” that is inputted by the user is a phrase in which a segment corresponds to a  temporal-related expression or cue in the input statement (The concept-specific identifiers also allow the symptom thesaurus to manage synonyms for medical symptoms. Often, many different terms are used by laypeople to describe the same medical symptom. For example, diabetes is sometimes referred to as saccharine diabetes, sugar disease, sugar sick­ness, or low blood sugar. In some cases, synonyms are regional in nature ( e.g., regional colloquialisms), while some 45 synonyms reflect different vernacular or consumer terms. For example, swelling of the feet is referred to as "dropsy" in some areas and back pain is sometimes referred to as lumbago. Associating the same concept-specific identifier to each of these synonymous terms provides for correlation to the proper term for the symptom in professional language. Thus, the algorithm generates a thesaurus, or library, of medical symptoms associated with concept-specific identifiers. The thesaurus may to be used by a health condition query system ( e.g., steps 115 or 125 of system 100), either by selecting a symptom in non-professional language or by selecting a symptom in professional language. (col 14 lines 38-57) and (In some implementations, after translating the list of pos­sible conditions, the health condition query system assigns a weight coefficient to each possible state of health (step 180)…using information collected during the generation of the symptom list and employing sets of rules stored in a database associated with the health condition query system. The rules take into account one or more criteria for assigning weight coefficients. One criterion is clustering or pattern recognition of symptoms to possible conditions. For example, if a possible condition is associated with five symptoms, the system assigns a higher weight coefficient when the symptom list includes four of the symptoms, compared to when it has just one of the symptoms (col 6 lines 52-67)) and (The personal health information includes information that affects or has affected the health of the user or that is part of the user's health history. Exemplary personal health information includes, without limitation, allergies, medical test information ( e.g., blood tests, genetic tests and radiology consult reports), medications, health risks, vaccinations, surgeries or procedures, known medical diagnoses, family history, past symptom information, and past medical condition information generated from a health condition query system (col 5 lines 1-9)); wherein the segment is being determined by the frequency of the symptoms (temporally) to indicate a ranking based on a rule of the system evidenced in Bowman) and wherein input statement as defined in the specification covers one or more phrases (para [0023]) and the phrase “sore throat” that is inputted by the user is a phrase

Bowman does not explicitly teach, however Syed-Mahmood teaches:
using one or more samples in the training dataset to train a statistical parsing model (The training engine 110 may extract the terms from the phrases/words in the training corpus 114 that correspond to the dictionary 200. In some embodiments, the training engine 110 then learns variants of each term by determining word roots for the terms and finding other words either in the training corpus 114 or a general dictionary 200 for words that share the word roots. In other embodiments, the training 15 engine 110 may learn the term variants by determining synonyms of the terms. Other methods may be used to learn the term variants (col 6 lines 8-17)) to extract medical entities in an input statement  (In one embodiment, the matching engine 112 includes a 15 term detector 308. The term detector may include a phrase finder 310 configured to parse phrases in a text input from a set of electronic documents 202 to be matched to the terms and term variants 116 in the curated term dictionary 306. …The phrase finder 310 may receive search parameters that determine how to parse the text input and other aspects of the matching engine 112. In some embodiments, the term detector 310 may include an input to indicate the type of dictionary 306 25 that is being used to match against the text input. This may be especially useful in embodiments in which the term detector 308 may be used for multiple applications that use separate specialized or curated dictionaries 306. (col 7 lines 15-29)) and Figure 4 shows the extraction

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Syeda-Mahmood with the teachings of Bowman. Bowman teaches parsing medical segments of a phrase through multiple rule-based parsing methods such as clustering and eliminating possible symptoms for a final diagnosis output of parsed symptoms. Syeda-Mahmood teaches segmenting an input statement using a trained network that takes term proximities (statistical) to determine relations between terms in order to diagnose. The sole difference between Bowman and Syeda-Mahmood is that Bowman does not teach a training engine to parse through the segments. Syeda-Mahmood shows that a statistical training engine to parse through the segments was known in the prior art at the time of the invention. It would have been obvious to combine these two concepts because doing so would allow for more accurate data by using a training set so that the system may learn. Thus, the simple substitution of one known element for another produces a predictable result and renders the claim obvious. 

CLAIM 11–
Bowman in view of Syeda-Mahmood teaches the method of claim 10 described above. Regarding claim 11, Bowman further teaches:
The method of claim 10 wherein the medical entity dictionary is an enriched medical entity dictionary expanded from an initial medical entity dictionary using a set of modifiers comprising one or more adjectives, one or more adverbs, or a combination thereof (The concept-specific identifiers are based on core medical concepts, enabling the thesaurus algorithm to map or associate multiple synonyms and related terms to the same concept specific identifier or code. For example, "erythemia", "hyperemic", "injected", "rugor", and "erythematous" are all used in professional circles to describe the same thing: redness or red-color. Similarly, "odynophagia" and "dysphagia" are used both used to describe difficulty in swallowing. With respect to conditions, "hyperpiesis," "elevated systolic pressure," "high blood pressure", "hypertensive vascular disease" and "high blood" are all used in consumer and professional circles to describe the same thing: high blood pressure. Accordingly, the thesaurus algorithm maps all these terms with a single concept-specific identifier. (col 4 lines 29-42))

CLAIM 12–
Bowman in view of Syeda-Mahmood teaches the method of claim 11 described above. Regarding claim 12, Bowman further teaches:
The method of claim 11 wherein the enriched medical entity dictionary is obtained by performing the steps comprising: generating a set of candidate composite medical entities by combining each term or phrase from a set of terms or phrases from the initial medical entity dictionary with each modifier from the set of modifiers (FIG. 4 is a flow diagram of algorithm for creating a symptom thesaurus, 400. The algorithm 400 first develops a universal list of health symptom information (step 410). The algorithm develops the universal list in terminology selected from a professional language. Next, the algorithm optionally correlates body regions to the health symptom information (step 420). For example, nausea and indigestion are correlated with the abdominal region, while itchy eyes and runny nose are correlated with the head or facial region. The algorithm then associates each instance of medical symptom information with a concept-specific identifier (step 430). Finally, the algorithm translates the medical symptoms into terms selected from non-professional language by mapping the concept-specific identifiers to symptoms in non-professional language (step 430). For example, nausea and indigestion are translated to "dyspepsia", while itchy eyes and runny nose are translated to "rhinorrhea". (col 14 lines 21-37))
using medical data to determine an occurrence frequency for each candidate composite medical entity in the set of candidate composite medical entities (FIG. 7 is a flow diagram of a condition tracking system (700) that analyzes medical information collected from users of the health condition query systems (e.g., 100 or 200) described above. The system pools the information from users and collectively analyzes it to determine population­wide trends. By linking the user-supplied information to a geographic locator, the system can to provide information about the local prevalence and geographic distribution of user-reported systems and related conditions. (col 14 lines 57-65))
and adding to the medical entity dictionary each candidate composite medical entity with an occurrence frequency that exceeds a threshold value (Fig. 4) and (In situations where a symptom is pathoneumonic for a possible condition (i.e., the symptom is 100% correlated with the condition), it may be categorized as a key or critical symptom. For example, a Fifth's disease rash (a red rash on the cheek) is pathoneumonic, as is a Lyme's disease rash (a bull's eye-shaped rash). Similarly, if a user indicates that his leg is shortened and also rotates, these symptoms are pathoneumonic for fracture. When such symptoms are present, the system maximizes the weight coefficient maximized and, may, in some implementations, eliminate other, less specific, possible conditions from the list. (col 7 lines 41-51))

CLAIM 13–
Bowman in view of Syeda-Mahmood teaches the method of claim 10 described above. Regarding claim 13, Bowman further teaches:
The method of claim 10 wherein the medical entities in a sample are identified by existing medical entity tags associated with the sample (FIG. 4 is a flow diagram of algorithm for creating a symptom thesaurus, 400. The algorithm 400 first develops a universal list of health symptom information (step 410). The algorithm develops the universal list in terminology selected from a professional language. Next, the algorithm optionally correlates body regions to the health symptom information (step 420). For example, nausea and indigestion are correlated with the abdominal region, while itchy eyes and runny nose are correlated with the head or facial region. The algorithm then associates each instance of medical symptom information with a concept-specific identifier (step 430). Finally, the algorithm translates the medical symptoms into terms selected from non-professional language by mapping the concept-specific identifiers to symptoms in non-professional language (step 430). For example, nausea and indigestion are translated to "dyspepsia", while itchy eyes and runny nose are translated to "rhinorrhea". (col 14 lines 21-37))


CLAIM 15–
Bowman in view of Syeda-Mahmood teaches the method of claim 10 described above. Regarding claim 15, Bowman further teaches:
The method of claim 10 further comprising forming an entity-dimension searcher that, for a medical entity extracted in the input statement by the rule-based model (In some implementations, after translating the list of possible conditions, the health condition query system assigns a weight coefficient to each possible state of health (step 180). Weight coefficients relate to the probability of one possible condition versus another being applicable to the user's medical state (i.e., the likelihood of that condition). The system derives weight coefficients empirically, using information collected during the generation of the symptom list and employing sets of rules stored in a database associated with the health condition query system. The rules take into account one or more criteria for assigning weight coefficients. One criterion is clustering or pattern recognition of symptoms to possible conditions. For example, if a possible condition is associated with five symptoms, the system assigns a higher weight coefficient when the symptom list includes four of the symptoms, compared to when it has just one of the symptoms. (col 6 lines 52-67)) wherein extract is a well-known synonym for produce and the system produces a symptom based on the inputted medical state 
determines whether the medical entity is modified by a descriptive modifier, and that, responsive to a descriptive modifier existing, maps the descriptive modifier to one or more levels (The relationships between each concept specific identifier and the corresponding symptom, condition or health information are stored in a data structure that is in turn stored in local or remote memory or storage and includes a concept-specific identifier (e.g., alphanumeric) and one or more associated symptom or condition terms ( or heath information terms). The relationship information stored in the data structure provides uniform identification of symptom or condition concepts despite a variety of lay medical terms and professional medical terms being in use... To improve search of and access to medical information relating to symptoms and conditions, in one implementation, the concepts (i.e., symptoms, conditions, and other health information) are organized based on their taxonomic and/or semantic relationships (col 14 lines 2-18))

CLAIM 16–
Bowman in view of Syeda-Mahmood teaches the method of claim 15 described above. Regarding claim 16, Bowman further teaches:
The method of claim 15 further comprising assigning a level to at least one of the descriptive modifiers (The relationships between each concept specific identifier and the corresponding symptom, condition or health information are stored in a data structure that is in turn stored in local or remote memory or storage and includes a concept-specific identifier (e.g., alphanumeric) and one or more associated symptom or condition terms ( or heath information terms). The relationship information stored in the data structure provides uniform identification of symptom or condition concepts despite a variety of lay medical terms and professional medical terms being in use... To improve search of and access to medical information relating to symptoms and conditions, in one implementation, the concepts (i.e., symptoms, conditions, and other health information) are organized based on their taxonomic and/or semantic relationships (col 14 lines 2-18))

CLAIM 18–
Bowman teaches the system with the limitations of: 
A system for medical entity recognition comprising: one or more processors (The remote system (1720) is a server or a remote computer, which includes a processing unit (1750), and, optionally one or more databases (1770a-c) and one or more user profiles (1760a-c). (col 16 lines48-51))
a medical entity dictionary, communicatively accessible by at least one of the one or more processors, the medical entity dictionary comprising a set of medical-related terms or phrases (The association of concept-specific identifiers with health symptom information is shown in steps 115 and 125. A symptom thesaurus algorithm associates concept-specific identifiers with symptoms, such that each symptom expressed in non-professional language is uniquely associated with an identifier (step 115). Similarly, concept-specific identifiers are associated with health symptom information expressed in professional language (step 125). The thesaurus is stored on a computer-readable medium and provides the concept-specific identifiers based upon the symptom or condition terms. The thesaurus incorporates terminology from many health-related vocabularies (col 4 lines 8-19))
a non-transitory computer-readable medium or media comprising one or more sequences of instructions (The thesaurus is stored on a computer-readable medium and provides the concept-specific identifiers based upon the symptom or condition terms. The thesaurus incorporates terminology from many health-related vocabularies (col 4 lines 16-19)) which, when executed by at least one processor of the one or more processors, causes the steps to be performed (The remote system (1720) is a server or a remote computer, which includes a so processing unit (1750), and, optionally one or more databases (1770a-c) and one or more user profiles (1760a-c). As described herein, the user inputs health symptom information through an input device (1730a-c ), such as a personal computer, a workstation, or a server terminal. The system transmits the information through the computer network (i.e., over the Internet) to the remote system (1702), which then trans­lates the symptom information to professional language and generates possible medical conditions using databases installed directly on the remote system (1770a-c) or an external system (1780) (col 16 lines 48-60))
for each segment form a set of one or more segments from an input statement of free-form natural language text (Bowman teaches that the language text is inputted as a set (col 6 lines 41-51)) and Figure 15 shows that this text is in natural language text) in which (As part of generating a translated symptom list, the health condition query system also optionally collects additional personal health information from the user (step 135). In some implementations, the system imports the personal health information from another resource, such as the user's stored profile or health record information that is stored in a computer-accessible manner ( e.g., electronic health records stored at a physician site, electronic health records stored at an insurance site, and hospital admission records). Alternatively, the system presents input screens that solicit the desired information from the user. The personal health information includes further information about the user's state of health. (col 4 lines 56-67)) and (Figure 18) wherein input statement as defined in the specification covers one or more phrases (para [0023]) and the phrase “sore throat” that is inputted by the user is a phrase a segment corresponds to a temporal expression or cue in the input statement (The concept-specific identifiers also allow the symptom thesaurus to manage synonyms for medical symptoms. Often, many different terms are used by laypeople to describe the same medical symptom. For example, diabetes is sometimes referred to as saccharine diabetes, sugar disease, sugar sick­ness, or low blood sugar. In some cases, synonyms are regional in nature ( e.g., regional colloquialisms), while some 45 synonyms reflect different vernacular or consumer terms. For example, swelling of the feet is referred to as "dropsy" in some areas and back pain is sometimes referred to as lumbago. Associating the same concept-specific identifier to each of these synonymous terms provides for correlation to the proper term for the symptom in professional language. Thus, the algorithm generates a thesaurus, or library, of medical symptoms associated with concept-specific identifiers. The thesaurus may to be used by a health condition query system ( e.g., steps 115 or 125 of system 100), either by selecting a symptom in non-professional language or by selecting a symptom in professional language. (col 14 lines 38-57) and (In some implementations, after translating the list of pos­sible conditions, the health condition query system assigns a weight coefficient to each possible state of health (step 180)…using information collected during the generation of the symptom list and employing sets of rules stored in a database associated with the health condition query system. The rules take into account one or more criteria for assigning weight coefficients. One criterion is clustering or pattern recognition of symptoms to possible conditions. For example, if a possible condition is associated with five symptoms, the system assigns a higher weight coefficient when the symptom list includes four of the symptoms, compared to when it has just one of the symptoms (col 6 lines 52-67)) and (The personal health information includes information that affects or has affected the health of the user or that is part of the user's health history. Exemplary personal health information includes, without limitation, allergies, medical test information ( e.g., blood tests, genetic tests and radiology consult reports), medications, health risks, vaccinations, surgeries or procedures, known medical diagnoses, family history, past symptom information, and past medical condition information generated from a health condition query system (col 5 lines 1-9)); wherein the segment is being determined by the frequency of the symptoms (temporally) to indicate a ranking based on a rule of the system evidenced in Bowman) and wherein input statement as defined in the specification covers one or more phrases (para [0023]) and the phrase “sore throat” that is inputted by the user is a phrase
parsing the segment using a rule-based model and at least one entry of the medical entity dictionary to extract (the system of Bowman outputs different symptom texts based on the queried text (i.e., extracts the symptoms into a list) (col 9 lines 33-41)) a first set of parsed medical entities in the segment (The system derives weight coefficients empirically, using information collected during the generation of the symptom list and employing sets of rules stored in a database associated with the health condition query system. The rules take into account one or more criteria for assigning weight coefficients. One criterion is clustering or pattern recognition of symptoms to possible conditions. For example, if a possible condition is associated with five symptoms, the system assigns a higher weight coefficient when the symptom list includes four of the symptoms, compared to when it has just one of the symptoms (col 6 lines 57-67)) and (The system receives medical information from users and then translates it from non-professional to professional language (steps 840a, 840b, and 840c). The translation engine makes use of concept­specific identifiers associated with medical information in either language type, similar to the translation engines described above (FIGS. 2 and 3). (col 15 lines 50-56)
and extracts ((the system of Bowman outputs different symptom texts based on the queried text (i.e., extracts the symptoms into a list) (col 9 lines 33-41)) a second set of parsed medical entities in the segment (A second criterion for assigning weight coefficients is the specificity of a symptom or group of symptoms for a condition. Specificity is based on population statistics of conditions and correlates with the frequency of people having a particular symptom. For example, for a particular condition, if a high percentage of people who are ultimately diagnosed with the condition typically present with a specific symptom, the symptom is considered highly specific for the condition. Accordingly, where these symptoms are present, the system assigns a higher weight coefficient to these conditions (col 7 lines 1-10))
and outputting a final set of parsed medical entities (In some implementations, the system assigns a weight coefficient ( step 280), and generates an ordered list of possible medical 25 conditions (step 290). Lastly, the system outputs the generated possible medical diagnostic information (step 295) (col 9 lines 23-27)) based on the first set of parsed medical entities and the second set of parsed medical entities (For example, in one implementation, the system looks for clusters of symptoms, giving conditions that have more symptoms present a higher coefficient. Next, the system examines the symptom list for exclusion symptoms, to determine if any conditions can be removed from the possible condition list ( or its weight coefficient reduced) due to the presence of an exclusion symptom (col 7 lines 63-67  col 8 lines 1-2))

Bowman does teach parsing the segment through multiple rules relating to weights and coefficients to obtain a final set of parsed entities from multiple parsed entities, however it does not explicitly teach, however Syeda-Mahmood teaches:

parsing the segment using a trained statistical-based (The training engine 110 may extract the terms from the phrases/words in the training corpus 114 that correspond to the dictionary 200. In some embodiments, the training engine 110 then learns variants of each term by determining word roots for the terms and finding other words either in the training corpus 114 or a general dictionary 200 for words that share the word roots. In other embodiments, the training 15 engine 110 may learn the term variants by determining synonyms of the terms. Other methods may be used to learn the term variants (col 6 lines 8-17)) parsing model that receives as an input the segment (In one embodiment, the matching engine 112 includes a 15 term detector 308. The term detector may include a phrase finder 310 configured to parse phrases in a text input from a set of electronic documents 202 to be matched to the terms and term variants 116 in the curated term dictionary 306. …The phrase finder 310 may receive search parameters that determine how to parse the text input and other aspects of the matching engine 112. In some embodiments, the term detector 310 may include an input to indicate the type of dictionary 306 25 that is being used to match against the text input. This may be especially useful in embodiments in which the term detector 308 may be used for multiple applications that use separate specialized or curated dictionaries 306. (col 7 lines 15-29))
the statistical-based parsing model is trained with a training data set for supervised learning, the training data set comprising statements with medical entities in the statements being labeled as such (In one embodiment, the training engine 110 is configured to learn modifiers 120 for the terms and term variants 116, including adjectives that describe a severity, amount, size, etc. of the terms and term variants 116 (such as "moderate," or "extreme") and other modifiers 120. In some embodiments, the training engine 110 may learn the modifiers 120 automatically via the training corpus 114. In other embodiments, the training engine 110 may learn the modifiers 120 via a manual input. The training engine 110 may also learn negative indicators 122 included in the training corpus 114 in relation to the terms and term variants 116. Negative indicators 122 may include words or phrases of negation used within a predetermined proximity of the terms or term variants 116 to indicate an absence of a condition related to the terms or term variants 116. For example, if a phrase that includes the terms or term variants 116 otherwise indicates a presence of a certain medical or other condition, a negative indicator 122 in the phrase indicates that the condition is absent (col 4 lines 39-57))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Syeda-Mahmood with the teachings of Bowman. Bowman teaches parsing medical segments of a phrase through multiple rule-based parsing methods such as clustering and eliminating possible symptoms for a final diagnosis output of parsed symptoms. Syeda-Mahmood teaches segmenting an input statement using a trained network that takes term proximities (statistical) to determine relations between terms in order to diagnose. The sole difference between Bowman and Syeda-Mahmood is that Bowman does not teach a training engine to parse through the segments. Syeda-Mahmood shows that a statistical training engine to parse through the segments was known in the prior art at the time of the invention. It would have been obvious to combine these two concepts because doing so would allow for more accurate data by using a training set so that the system may learn. Thus, the simple substitution of one known element for another produces a predictable result and renders the claim obvious. 

CLAIM 19–
Bowman in view of Syeda-Mahmood teaches the system of claim 18 described above. Regarding claim 19, Bowman further teaches:
The system of claim 18 wherein the medical entity dictionary is an enriched medical entity dictionary obtained by performing the steps comprising: generating a set of candidate composite medical entities by combining each term or phrase from a set of terms or phrases from an initial medical entity dictionary with each modifier from a set of modifiers (The concept-specific identifiers also allow the symptom thesaurus to manage synonyms for medical symptoms. Often, 40 many different terms are used by laypeople to describe the same medical symptom. For example, diabetes is sometimes referred to as saccharine diabetes, sugar disease, sugar sick­ness, or low blood sugar. In some cases, synonyms are regional in nature ( e.g., regional colloquialisms), while some 45 synonyms reflect different vernacular or consumer terms. For example, swelling of the feet is referred to as "dropsy" in some areas and back pain is sometimes referred to as lumbago. Associating the same concept-specific identifier to each of these synonymous terms provides for correlation to the proper term for the symptom in professional language. Thus, the algorithm generates a thesaurus, or library, of medical symptoms associated with concept-specific identifiers. (col 14 lines 38-52))
using medical data to determine an occurrence frequency for each of the candidate composite medical entities (FIG. 7 is a flow diagram of a condition tracking system (700) that analyzes medical information collected from users of the health condition query systems (e.g., 100 or 200) described above. The system pools the information from users and collectively analyzes it to determine population­wide trends. By linking the user-supplied information to a geographic locator, the system can to provide information about the local prevalence and geographic distribution of user-reported systems and related conditions. (col 14 lines 57-65))
and adding to the medical entity dictionary each candidate composite medical entities with an occurrence frequency that exceeds a threshold value (Fig. 4) and (In situations where a symptom is pathoneumonic for a possible condition (i.e., the symptom is 100% correlated with the condition), it may be categorized as a key or critical symptom. For example, a Fifth's disease rash (a red rash on the cheek) is pathoneumonic, as is a Lyme's disease rash (a bull's eye-shaped rash). Similarly, if a user indicates that his leg is shortened and also rotates, these symptoms are pathoneumonic for fracture. When such symptoms are present, the system maximizes the weight coefficient maximized and, may, in some implementations, eliminate other, less specific, possible conditions from the list. (col 7 lines 41-51))

CLAIM 20–
Bowman in view of Syeda-Mahmood teaches the system of claim 18 described above. Regarding claim 20, Bowman further teaches:
The system of claim 18 wherein the non-transitory computer-readable medium or media further comprises one or more sequences of instructions (The thesaurus is stored on a computer-readable medium and provides the concept-specific identifiers based upon the symptom or condition terms. The thesaurus incorporates terminology from many health-related vocabularies (col 4 lines 16-19)) which, when executed by at least one processor of the one or more processors, causes the steps to be performed comprising (The remote system (1720) is a server or a remote computer, which includes a so processing unit (1750), and, optionally one or more databases (1770a-c) and one or more user profiles (1760a-c). As described herein, the user inputs health symptom information through an input device (1730a-c ), such as a personal computer, a workstation, or a server terminal. The system transmits the information through the computer network (i.e., over the Internet) to the remote system (1702), which then trans­lates the symptom information to professional language and generates possible medical conditions using databases installed directly on the remote system (1770a-c) or an external system (1780) (col 16 lines 48-60))
for each medical entity within the final set of parsed medical entities (The relationships between each concept specific identifier and the corresponding symptom, condition or health information are stored in a data structure that is in turn stored in local or remote memory or storage and includes a concept-specific identifier (e.g., alphanumeric) and one or more associated symptom or condition terms ( or heath information terms). The relationship information stored in the data structure provides uniform identification of symptom or condition concepts despite a variety of lay medical terms and professional medical terms being in use... To improve search of and access to medical information relating to symptoms and conditions, in one implementation, the concepts (i.e., symptoms, conditions, and other health information) are organized based on their taxonomic and/or semantic relationships (col 14 lines 2-18)), determining whether the medical entity is modified by a descriptive modifier (Once saved, the generator optionally delivers medical text information to users on an automated basis, using the saved symptom list information. For example, the output generator matches attributes ( e.g., health-related conditions) associated with the user with metadata ( e.g., concept-specific identifiers) associated with medical text information loaded onto the server…A health condition query system can also access the information stored in the user profile to generate additional possible condition lists, for example by combining the stored information with new symptom information (col 9 lines 54-67); wherein the concept-specific identifiers include adjectives that are for professional language and layperson language)

CLAIM 21- 
Bowman in view of Syeda-Mahmood teaches the claim limitations of claim 1. Regarding claim 21, Bowman further teaches:
wherein the first set of one or more parsed medical entities represents the medical entities obtained by parsing all of the one or more segments of the input statement using the rule-based model  (Bowman teaches that the system has input information from the patient regarding their health and past symptom information (col 4 lines 65-67 and col 5 lines 1-10) and from the inputted information there are extracted symptom information (i.e., parsing the medical entities (inputted information) using a rule based model to determine the symptoms) (col 3 lines 30-56and col 6 lines 52-65)) 
Bowman does not explicitly teach, however Syeda-Mahmood teaches:
and the second set of one or more parsed medical entities represents the medical entities obtained by parsing all of the one or more segments of the input statement using the trained statistical-based model (Syeda-Mahmood teaches that the inputted phrases (i.e., multiple, second) are parsed using a matching engine that is trained statistically col 6 lines 8-17 and col 7 lines 15-29))


It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Syeda-Mahmood with the teachings of Bowman. Bowman teaches parsing medical segments of a phrase through multiple rule-based parsing methods such as clustering and eliminating possible symptoms for a final diagnosis output of parsed symptoms. Syeda-Mahmood teaches segmenting an input statement using a trained network that takes term proximities (statistical) to determine relations between terms in order to diagnose. The sole difference between Bowman and Syeda-Mahmood is that Bowman does not teach a training engine to parse through the segments. Syeda-Mahmood shows that a statistical training engine to parse through the segments was known in the prior art at the time of the invention. It would have been obvious to combine these two concepts because doing so would allow for more accurate data by using a training set so that the system may learn. Thus, the simple substitution of one known element for another produces a predictable result and renders the claim obvious. 



Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over the US Patents of Bowman (US 8,888,697 B2) in view of Syeda-Mahmood (US 9,734,297 B2) and further in view of Yemini (US 5,528,516 A).

CLAIM 3–
Bowman in view of Syeda-Mahmood teaches the method of claim 2 described above. Regarding claim 3, Bowman further teaches:
The computer-implemented method of claim 2 wherein the combination of the first set of parsed medical entities and the second set of parsed medical entities is a union of the first set of parsed medical entities and the second set of parsed medical entities (For example, in one implementation, the system looks for clusters of symptoms, giving conditions that have more symptoms present a higher coefficient. Next, the system examines the symptom list for exclusion symptoms, to determine if any conditions can be removed from the possible condition list ( or its weight coefficient reduced) due to the presence of an exclusion symptom  Lastly, the system evaluates the symptom list for specificity, increasing the weight coefficient for conditions having multiple key symptoms and decreasing the weight coefficient for conditions only presenting symptoms that are less specific (i.e., those that only sometimes correlate with the condition). (col 7 lines 63-67 & col 8 lines 1-6)

Bowman does not explicitly teach, however Yemini teaches matrix values when evaluating sets of values in which duplicative sets are automatically eliminated: 
minus any medical entities that are duplicate between the first set of medical entities and the second set of medical entities (A method for detecting problems in a system which generates a plurality of symptoms, the method comprising the steps of: (1) generating a causality matrix comprising a first matrix of values each corresponding to a mapping between one of said plurality of symptoms and one of a plurality of likely problems in said system; (2) reducing said causality matrix into a codebook comprising a second matrix of values fewer in number than said first matrix of values by eliminating duplicative sets of values from said first matrix of values (claim 22))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Yemini with the teachings of Bowman in view of Syed-Mahmood. The combination of Bowman in view of Syed-Mahmood discloses a system capable of parsing medical segments of a phrase through multiple rule-based parsing methods such as clustering and eliminating possible symptoms for a final diagnosis output of parsed symptoms and using a trained network that takes term proximities (statistical) to determine relations between terms in order to diagnose.  However, the combination does not disclose subtracting entities that are duplicative between two sets of medical entities. Yemini takes organized sets of values and combines the sets of values, while eliminating duplicative values to diagnose a symptom of a system, therefore it would have been obvious to combine these three concepts because doing so would create a more streamlined process of receiving data sets without duplicative values. Thus, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 8-9 ad 17 are rejected under 35 U.S.C. 103 as being unpatentable over the US Patent of Bowman (US 8,888,697 B2) in view of Syeda-Mahmood (US 9,734,297 B2 and further in view of Legere (US 2008/0091631 A1).

CLAIM 8–
Bowman in view of Syeda-Mahmood teaches the method of claim 7 described above. Regarding claim 8, Bowman does not explicitly teach, however Legere teaches: 
The computer-implemented method of claim 7 further comprising generating a directed graph for each segment in which each parsed medical entity from the final set of parsed medical entities for the segment is a node that represents the medical entity or dimension (In one or more embodiments of the invention, the representation of each algorithm contains a "root" node, which is the starting point of that algorithm. The representations of the algorithms take the form of directed, acyclic graphs (DA Gs). The nodes of the graph are represented by DecisionNode objects and the arcs of the graph are the possible branches from each decision node. (para [0121]))  and (Fig 9 shows the graphed nodes that have frequency based symptoms that parse through to lead to a diagnosis)
and each edge represents a relationship between nodes that are connected by the edge (Fig. 9 shows the relationships between nodes to reach a final decision)

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Legere with the teachings of Bowman in view of Syed-Mahmood. The combination of Bowman in view of Syed-Mahmood discloses a system capable of parsing medical segments of a phrase through multiple rule-based parsing methods such as clustering and eliminating possible symptoms for a final diagnosis output of parsed symptoms and using a trained network that takes term proximities (statistical) to determine relations between terms in order to diagnose.  However, the combination does not disclose graphical representation to depict how a decision regarding a diagnosis based on symptom related data is reached. Legere does teach this concept, therefore it would have been obvious to combine these three concepts because doing so would create more organized represented data to the user.  . Thus, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


CLAIM 9–
Bowman in view of Syeda-Mahmood and further in view of Legere teaches the method of claim 8 described above. Regarding claim 9, Bowman does not explicitly teach, however Legere teaches: 
The computer-implemented method of claim 8 wherein the node representing dimension is coded to identify a measurable level  for quantitative description of an associated parsed medical entity (Example types of decision points, with reference to FIG. 3 and FIG. 4… One or more branches based on the symptom duration (para [0038] and [0046])) and (FIG. 7 is a block diagram depicting a class hierarchy of decision nodes according to an embodiment (para [0023]), Fig 7) and (In one or more embodiments of the invention, each decision point in a diagnosis algorithm is represented as an instance of the DecisionNode class or one of its subclasses. The types of decision nodes are represented by a class hierarchy. Each DecisionNode instance is associated with one or more questions. (para [0099]))

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Legere with the teachings of Bowman in view of Syed-Mahmood. The combination of Bowman in view of Syed-Mahmood discloses a system capable of parsing medical segments of a phrase through multiple rule-based parsing methods such as clustering and eliminating possible symptoms for a final diagnosis output of parsed symptoms and using a trained network that takes term proximities (statistical) to determine relations between terms in order to diagnose.  However, the combination does not disclose graphical representation to depict how a decision regarding a diagnosis based on symptom related data is reached. Legere does teach this concept, therefore it would have been obvious to combine these three concepts because doing so would create more organized represented data to the user.  . Thus, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

CLAIM 17–
Bowman in view of Syeda-Mahmood teaches the method of claim 15 described above. Regarding claim 17, Bowman does not explicitly teach, however Legere teaches: 
The method of claim 15 further comprising generating a graphing module that, for a segment of the input statement, generates a directed graph for the segment by creating a node for each medical entity extracted in the segment by the rule-based model (In one or more embodiments of the invention, the representation of each algorithm contains a "root" node, which is the starting point of that algorithm. The representations of the algorithms take the form of directed, acyclic graphs (DA Gs). The nodes of the graph are represented by DecisionNode objects and the arcs of the graph are the possible branches from each decision node. (para [0121]))  and (Fig 9 shows the graphed nodes that have frequency based symptoms that are parsed, isolated (extracted) and lead to a diagnosis) and (The diagnosis algorithms are stored as XML-structured text in a relational database. (para [0012])): wherein an algorithm is a rule 
and by creating an edge between nodes that have a relationship (Fig. 9 shows the relationships between nodes to reach a final decision)

It would have been obvious to one of ordinary skill in the art at the time of filing to combine the teachings of Legere with the teachings of Bowman in view of Syed-Mahmood. The combination of Bowman in view of Syed-Mahmood discloses a system capable of parsing medical segments of a phrase through multiple rule-based parsing methods such as clustering and eliminating possible symptoms for a final diagnosis output of parsed symptoms and using a trained network that takes term proximities (statistical) to determine relations between terms in order to diagnose.  However, the combination does not disclose graphical representation to depict how a decision regarding a diagnosis based on symptom related data is reached. Legere does teach this concept, therefore it would have been obvious to combine these three concepts because doing so would create more organized represented data to the user.  . Thus, the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Response to Arguments
The arguments filed 08 October 2021 have been fully considered. 
The arguments pertaining to the 103 rejection are not persuasive. Applicant argues that that a proper prima facie case hasn’t been established, however Examiner respectfully disagrees as the obviousness statements follow USPTO guidelines. 
Applicant argues that Bowman fails to parse a segment and that the rules of Bowman are for assigning weights. Examiner clarifies: Bowman parses the segment uses a rule-based model (i.e., the rules of assigning weights to terms in the input statement). This teaches the claim under broadest reasonable interpretation. As the claim stands, it reads upon the art of Bowman. Bowman parses a segment using a weight based rule to determine the weight of each significant term in the segment to output a symptom list. 
Applicant further argues that Bowman does not teach “a second set of parsed medical entities in the segment” however Bowman teaches that there are two different sets of parsed medical entities that output a final set of parsed entities and that the statistical-trained model is taught by Syed-Mahmood. It is the combination of these two references that teaches the full breadth of the claims. The second criterion of parsing the statement produces a second set of parsed medical entities in Bowman. Bowman shows that there are multiple parsed medical entities using multiple criteria of a model which reads on the claims under broadest reasonable interpretation that output a final set of parsed entities. Syed-Mahmood teaches the use of a statistical-based model. It would have been obvious to use a statistical based model instead of a rule-based model of Bowman as shown in the obviousness statement. Bowman uses multiple models to output a final set. The arguments completely ignore the use of Syed-Mahmood as a reference. 
Applicant further argues that Bowman does not teach one or more segments with each segment corresponding to a temporal-related expression or cue. Bowman teaches calculating the frequency of a symptom (i.e., a temporal-relation expression) which reads on the claim under broadest reasonable interpretation (See rejection above: the segment is being determined by the frequency of the symptoms (temporally) to indicate a ranking based on a rule of the system evidenced in Bowman) and wherein input statement as defined in the specification covers one or more phrases (para [0023]) and the phrase “sore throat” that is inputted by the user is a phrase). 
Applicant further argues that Syed-Mahmood fails to teach to extract medical entities in an input statement by the statistical training model in claim 10. Examiner respectfully disagrees. The training engine and the matching engine are part of the phrase matching system. The claim language is vague, the claims do not recite that the statistical network parsing model is extracting, but that it uses to extract. The system uses samples to train a statistical parsing model which is then used to extract medical entities in the input statement in the final iteration which reads on the claim language.  
The dependent claims rely on the arguments of the independent claims and are rejected for the reasons stated above. 
Applicant further argues for claim 3 that Yemini does not teach “medical entities that are duplicate between the first set of medical entities and the second set of medical entities”. Examiner respectfully disagrees as the mapping of the values relate to the symptom, and if a duplicative value is present it won’t display the symptom set twice (i.e., a duplicative symptom is removed from the final set) (claim 22). Yemini teaches the mapping of the values of the medical entities show that a duplicative value is not present. A medical entity is a term and the union is a first and second set of entities minus duplicate entities. Yemini teaches that the terms are assigned values, the two sets of term values are unioned, and the duplicative term values are removed presenting with a final output of terms with no duplicates, this reads on the claims under broadest reasonable interpretation. 
Applicant argues for claim 8 that a flow diagram is not a directed graph. A flow diagram that has nodes of each term from the segment to create a flow diagram with relationships as recited in the rejection and physically shown in Figure 9 reads on a directed graph for each segment with nodes that represent medical entities  under broadest reasonable interpretation. 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY A SASS whose telephone number is (571)272-4774. The examiner can normally be reached 7AM-5PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A.S./Examiner, Art Unit 3626                                                                                                                                                                                                        
/ROBERT A SOREY/Primary Examiner, Art Unit 3626